Case 1:18-cv-00366-WCB Document 243 Filed 08/31/20 Page 1 of 1 PageID #: 11956


                         MORRIS, NICHOLS, ARSHT                 &   TUNNELL    LLP

                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

 JACK B. BLUMENFELD
 (302) 351-9291
 (302) 425-3012 FAX
 jblumenfeld@mnat.com


                                              August 31, 2020


 The Honorable William C. Bryson                                         VIA ELECTRONIC FILING
 U.S. Court of Appeals, Federal Circuit
 717 Madison Place, NW
 Washington, DC 20439

         Re:          British Telecommunications PLC v. IAC/InterActiveCorp, et al.
                      C.A. No. 18-366 (WCB) (D. Del.)

Dear Judge Bryson:

       We write to bring to the Court’s attention the attached Order Granting Reexamination of
U.S. Patent 7,243,105 (the ‘105 patent-in-suit) (Exhibit A), which we received late last week.

        The examiner found that each of the Welsh and Zhou patents cited in Match Group’s ex
parte reexamination application as invalidating prior art “teaches”: (1) “storing a first set of rules”;
(2) a “second set of rules”; (3) “personalized rule weightings”; and (4) “one update to a profile for
the user according to said first set of rules weighted according to said generated personalized rule
weightings” – all of which “appear from the record” to have been “the key features missing from
the prior art at the time of allowance of claim 10 of the ‘105 patent.” Order at 6 and 8-10. Given
the significance of these findings and the likelihood that claim 10 of the ‘105 patent – the only
claim at issue in this action – will be invalidated in the reexamination proceeding, Defendants
intend to seek a stay of this action pending a final decision in that proceeding. We will of course
first meet and confer with Plaintiff’s counsel to see whether the parties can agree to a stay.

                                                  Respectfully,

                                                  /s/ Jack B. Blumenfeld

                                                  Jack B. Blumenfeld (#1014)
JBB/bac
Attachment

cc:      All Counsel of Record (via electronic mail; w/attachment)
